Citation Nr: 0508272	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served with the Recognized Guerrillas from 
November 27, 1944, to May 15, 1945.  He died in October 1999.  
The claimant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines (RO), that denied service 
connection for the cause of the veteran's death, entitlement 
to accrued benefits, and entitlement to VA death pension 
benefits.  In her October 2003 substantive appeal, the 
appellant stated that she was only appealing the claims for 
accrued benefits and death pension.   


FINDINGS OF FACT

1.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran did not 
have a claim pending with VA when he died.

2.  The veteran's service department certified military 
service was with the Recognized Guerrillas from November 27, 
1944, to May 15, 1945.



CONCLUSIONS OF LAW

1.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).

2.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued benefits 

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000(a).

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c);  see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 
1996) (noting that an accrued benefits claim is derivative of 
the veteran's claim).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  See Jones v. West, 136 F.3d 1296, 1300 
(Fed. Cir. 1998).

The evidence shows the veteran died in October 1999, and that 
the appellant's accrued benefits claim was received in 
September 2002.  There is no evidence indicating that she 
submitted a claim within one year of the veteran's death, nor 
does she assert that any such claim was filed.  Furthermore, 
the veteran did not have a pending claim with VA when he 
died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



II.  Nonservice-connected death pension 

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  Service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, is not deemed to have been active military, 
naval or air service for the purpose of granting nonservice-
connected death pension benefits to a deceased veteran's 
spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service department reports establish that the veteran's 
recognized service was as follows:

Missing (RGS) November 27, 1944 to April 9, 1945
Status under MPA terminated April 9, 1945
Recognized Guerrilla service April 10, 1945, to May 5, 1945

He enlisted under Public Law 190, 38 U.S.C. § 107(a) which 
did not extend eligibility for nonservice-connected 
disability or death benefits.  This service, which ended 
prior to July 1, 1946, is not qualifying for the nonservice-
connected death pension benefits.  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Since the law 
is dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the claims for accrued benefits and death pension.  
Accordingly, VA's duty to notify and assist does not extend 
to these claims.


ORDER

The appeal for accrued benefits is denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


